DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on January 25, 2021 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 25, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019, 11/16/2020, and 01/04/2021 are considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation reciting “on the surface” in line 4.
Regarding claim 5, the limitation reciting “wherein a thickness of the polydimethylsiloxane-based film is in the range of 200 µm to 800 µm” is indefinite because it is unclear whether this thickness includes or excludes the height of the projection pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Menard ‘268 (US 2010/0123268, cited on IDS) in view of Jeung et al. (KR 101754528, hereinafter citing US equivalent, US 2018/0204973, cited on IDS).
Regarding claims 1 and 2, Menard ‘268 teaches a pattern film for transferring a display pixel (transfer stamp; Abstract, [0008], [0052]), comprising a substrate (201; rigid backing layer, [0063], Fig. 2A) and a polydimethylsiloxane-based film provided on the substrate (202; elastomeric layer, [0050], [0063], Fig. 2A) and comprising a projection pattern on a surface (stamp post array, [0064], Figs. 2A, 2B, 3).

    PNG
    media_image1.png
    407
    522
    media_image1.png
    Greyscale

Fig. 3 from Menard ‘268 showing a stamp post array including printing posts (70) and stabilization features (320) such as anti-sag features (310).


Menard ‘268 further teaches wherein a form of a projection constituting the projection pattern is a polygonal pillar ([0063], Figs. 2A, 2B) and an upper surface of the projection is a flat form (Figs. 2A, 2B), an area ratio occupied by the projection pattern is greater than 1% and less than 25% based on an upper plane of the polydimethylsiloxane-based film (contacting area fraction, [0017]), and the projection pattern comprises a primary projection pattern (70; printing posts) and an auxiliary 
Menard ‘268 teaches the range of the area ratio being greater than 1% and less than 25%, which overlaps the ranges of claims 1 and 2. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Although Menard ‘268 does not expressly teach that upper areas of the auxiliary projections constituting the auxiliary projection pattern are 5% to 20% of the upper areas of respective primary projections constituting the primary projection pattern, the reference teaches that the auxiliary projection pattern has a contacting area that is less than the contacting area of the primary projection pattern [0017] and can be used to prevent buckling of the film and the primary projection pattern in order to avoid contact between the recessed areas of the film and the surface of the donor or receiving substrates, enabling the highly selective transfer of microelectronic devices ([0004], [0054], [0064]). Therefore, it would have been obvious for one of ordinary skill in the art to select a ratio of auxiliary features to primary features within the claimed range in order to optimize the selectivity of the film. See MPEP 2144.05(II). As for the remaining limitations, Menard ‘268 does not expressly teach a height of the projection pattern being 20 µm to 50 µm.
However, in the analogous art of transfer printing, Jeung et al. teaches a transfer assembly (10; pattern film) comprising a body unit (11; substrate) and ciliary units (12; projections) arranged in an arbitrary pattern on the body unit ([0060], Fig. 1). Jeung et 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projection pattern of Menard ‘268 by specifying a height of the posts within the range taught by Jeung et al. in order to optimize adhesion of the posts to the LED structures.
Regarding claim 3, Menard ‘268 in view of Jeung et al. teaches all of the limitations of claim 1 above. Furthermore, while it is acknowledged that all of the claimed physical properties are not explicitly recited by Menard ‘268 in view of Jeung et al., the combination of references teaches all of the claimed features. Moreover, the claimed physical properties, i.e. an adhesion of the surface of the projection pattern being 600 gf/cm2 or less, would depend upon the materials and the geometry of the projection pattern as well as the method of measurement.
Therefore, it is determined that the claimed adhesion property would be implicitly achieved by a pattern film having all of the claimed structural features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 5, Menard ‘268 in view of Jeung et al. teaches all of the limitations of claim 1 above, and Menard ‘268 further teaches a thickness of the polydimethylsiloxane-based film being 200 µm, which overlaps the claimed range [0072]. It is well settled that in the case where claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Regarding claim 6, Menard ‘268 in view of Jeung et al. teaches all of the limitations of claim 1 above, and Menard ‘268 further teaches the pattern film being used for transferring semiconductor elements including light emitting diodes [0052]. However, the limitation reciting “wherein the display pixel is a light emitting diode (LED) chip” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the pattern film. Furthermore, since the structure of the prior art elastomeric stamp is substantially identical to the structure of the claimed pattern film, the elastomeric stamp of Menard ‘268 in view of Jeung et al. would inherently be capable of performing in the manner claimed.






Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Menard ‘268 (US 2010/0123268) in view of Jeung et al. (KR 101754528, citing US equivalent, US 2018/0204973), as applied to claim 1 above, and further in view of Bibl et al. (US 8,349,116).
Regarding claim 4, Menard ‘268 in view of Jeung et al. teaches all of the limitations of claim 1 above but does not expressly teach a pitch of the primary projection pattern and a pitch of the auxiliary projection pattern within the claimed range.
However, in the analogous art of micro contact transfer printing, Bibl et al. teaches a micro device transfer head for transferring LED display systems (pattern film; col 1, Ln 19-28), wherein a pitch (P) of an array of transfer heads is equal to the sum of the spacing (S) between transfer heads and width (W) of a transfer head, and wherein a width is selected so as to prevent the transfer head making inadvertent contact with an adjacent micro LED device (col 20, Ln 40-60). Bibl et al. further teaches that a pitch of the array of transfer heads may be designed to be 3 times the pitch of the array of micro LED devices to be transferred in order to prevent arcing between transfer heads (col 20, Ln 61–col 21, Ln 3).
Although Bibl et al. does not expressly teach a pitch of the transfer heads being in the range of 700 µm to 900 µm, the reference does suggest that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomer stamp of Menard ‘268 in view of Jeung et al. by selecting a value for the pitch according to the size and layout of the transfer targets wherein additional space is accounted for in order to minimize deformation, as taught by Bibl et al.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Menard ‘268 (US 2010/0123268) in view of Jeung et al. (KR 101754528, citing US equivalent, US 2018/0204973), as applied to claim 1 above, and further in view of Menard ‘420 (US 2010/0018420).
Regarding claims 5 and 7, Menard ‘268 in view of Jeung et al. teaches all of the limitations of claim 1 above. Although Menard ‘268 discloses that Menard ‘420 (U.S. Application #12/177,963) teaches a reinforced composite stamp having a rigid backplane layer connected to an elastomeric layer having a relief pattern along with a reinforcement layer between the elastomer layer and the rigid backing layer [0065], Menard ‘268 in view of Jeung et al. does not expressly teach the elastomeric stamp further comprising an adhesive layer.
However, in the analogous art of elastomeric stamps for micro transfer printing, Menard ‘420 teaches a reinforced composite stamp (100; pattern film) comprising a rigid support layer (150; substrate), a reinforcement layer (120; adhesive layer), and a deformable layer made of PDMS (70; polydimethylsiloxane-based film), wherein the reinforcement layer is at least partially disposed between the deformable layer and the rigid support layer and serves to prevent delamination of stamp elements ([0022], [0029], [0063], [0095]). Menard ‘420 further teaches using a fiberglass reinforcement layer because it is capable of establishing strong bonding with the PDMS deformable layer, thereby resulting in a mechanically robust composite stamp having a long life-time [0029].
Similar to Menard ‘268, Menard ‘420 teaches the composite stamp having a pattern of relief features including stabilization features or transfer posts, wherein the prima facie case of obviousness is established. See MPEP 2144.05(I).
Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastomeric stamp of Menard ‘268 in view of Jeung et al. by incorporating the reinforcement layer of Menard ‘420 in order to enable strong bonding between the elastomer and substrate layers, thus preventing delamination of the layers and resulting in a mechanically robust, long-lasting stamp.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zu et al. (US 8,932,475) in view of Jeung et al. (KR 101754528, citing US equivalent, US 2018/0204973).
Regarding claims 1 and 3, Zu et al. teaches an elastomeric stamp (pattern film; col 2, Ln 35-38) for transferring electronic devices such as touch screen sensors for displays (col 3, Ln 16-20) comprising a polydimethylsiloxane-based film (col 10, Ln 52-57) having a relief pattern on the stamp surface (projection pattern; col 2, Ln 35-41; col 3, Ln 55-67). Zu et al. further teaches the relief features having two-dimensional polygonal mesh geometry (col 8, Ln 9-17), wherein a fill factor, or area ratio, of the 
Although Zu et al. does not expressly teach the relief pattern having primary and auxiliary features, it is noted that the instant claims do not provide any structural limitations to distinguish the primary projection pattern from the auxiliary projection pattern. Accordingly, the relief features of Zu et al. can be arbitrarily differentiated such that 5% to 20% of the features are designated as the “auxiliary projection pattern” while the remaining 80% to 95% of the features are designated as the “primary projection pattern.” As for the remaining limitations, Zu et al. does not expressly teach the stamp including a substrate, an upper surface of the projections having a flat form, or a height of the projection pattern being 20 µm to 50 µm.
However, in the analogous art of transfer printing, Jeung et al. teaches a transfer assembly (10; pattern film) comprising a body unit (11; substrate) and ciliary units (12; projections) arranged in an arbitrary pattern on the body unit ([0060], Fig. 1). Jeung et al. further teaches forming smooth upper surfaces on the ciliary units in order to improve the adhesive strength of the transfer assembly [0080]. Jeung et al. further teaches the height of the ciliary bodies to be adjusted in the range of 1 µm to 200 µm according to the size of the LED structures to be transferred, in order to optimize and maintain adhesion to the transfer targets in spite of repetitive transfer processes ([0047], [0066]-[0067]).
It would have been obvious for one of ordinary skill in the art to modify the elastomeric stamp of Zu et al. by setting a height of the relief features within the range 
Regarding claim 3, Zu et al. in view of Jeung et al. teaches all of the limitations of claim 1 above. Furthermore, while it is acknowledged that all of the claimed physical properties are not explicitly recited by Zu et al. in view of Jeung et al., the combination of references teaches all of the claimed features. Moreover, the claimed physical properties, i.e. an adhesion of the surface of the projection pattern being 600 gf/cm2 or less, would depend upon the materials and the geometry of the projection pattern as well as the method of measurement.
Therefore, it is determined that the claimed adhesion property would be implicitly achieved by a pattern film having all of the claimed structural features. The instant specification has not provided adequate teachings that the claimed properties are obtainable only with the claimed features. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Regarding claim 4, Zu et al. in view of Jeung et al. teaches all of the limitations of claim 1 above, and Zu et al. further teaches a distance between the adjacent raised features of the stamp being less than or equal to 1 mm, or 1000 µm (pitch
Regarding claim 6, Zu et al. in view of Jeung et al. teaches all of the limitations of claim 1 above, and Jeung et al. further teaches the transfer assembly being used for transferring LED structures (Abstract). However, the limitation reciting “wherein the display pixel is a light emitting diode (LED) chip” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the pattern film. Furthermore, since the structure of the prior art elastomeric stamp is substantially identical to the structure of the claimed pattern film, the elastomeric stamp of Menard ‘268 in view of Jeung et al. would inherently be capable of performing in the manner claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chaji et al. (US 2016/0219702) teaches a method of selectively transferring microelectronic devices from a donor substrate to contact pads on a receiver substrate. Chaji et al. further teaches that the pitch of an array of pixels on the receiver substrate is designed based on desired product specification such as size and resolution of a display [0116].
Prevatte et al. (US 10,468,363) teaches a method of micro transfer printing utilizing an elastomeric PDMS transfer stamp (30) having pillars (32) which are spatially aligned with the LED chip components (10) on the source wafer (col 17, Ln 34-45; Fig. 5).
Ho (US 2017/0311452) teaches a stamp for transferring printed circuits, comprising a main structure, a micro-protrusion structure, and a plurality of nano-conical structures.
Nuzzo et al. (US 2009/0199960) teaches a pattern transfer printing method using an elastomeric PDMS stamp to assemble printable electronic devices.
Hishiki et al. (JP 2005-099518) teaches a sheet (10) for fixing a liquid crystal panel comprising projections (15) having a height of 30 µm or more, which can be adjusted depending on the material of the film substrate, and wherein the transfer operation can be tuned according to the contact area by changing the number of protrusions on the surface [0015].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rebecca L Grusby/Examiner, Art Unit 1785          
                                                                                                                                                                                              /IAN A RUMMEL/Primary Examiner, Art Unit 1785